Citation Nr: 1712658	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of diabetes mellitus type II currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of  60 percent and in excess of 80 percent from April 3, 2014 for nephropathy.

3.  Entitlement to an initial rating in excess of 60 for non-proliferative diabetic retinopathy.

4.  Entitlement to an initial rating in excess of 30 percent  for Charcot, left foot with degenerative changes.

5.  Entitlement to a rating in excess of 10 percent and in excess of 20 percent from May 4, 2007 for diabetic neuropathy, left lower extremity.

6.  Entitlement to a rating in excess of 10 percent and in excess of 20 percent from May 4, 2007 for diabetic neuropathy, right lower extremity. 
7.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy, left upper extremity. 

8.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy, right upper extremity.

9.  Entitlement to a compensable evaluation for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision completed by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. In that decision, the RO continued the current 20 percent rating for diabetes mellitus, type II.

In July 2012, the Board remanded the Veteran's claim for an increased rating for diabetes mellitus for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in December 2016.

In February 2014, the Veteran was afforded a hearing with a Decision Review Officer at the RO.

The Board notes that the RO severed the Veteran's service connection for diabetic retinopathy in August 2016.  The Board observes that this decision is not final.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in December 2016 that his activities are restricted due to his diabetes mellitus.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in April 2014, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected diabetes mellitus.

The Board defers adjudication of the other claims on appeal, all being complications of the Veteran's diabetes mellitus, as the examination for such primary disability may result in information directly impacting the other claims on appeal.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Schedule the Veteran for an appropriate VA examination, including a complete physical examination with diagnostic tests, to determine the current severity of his diabetes mellitus, type II.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should specifically discuss whether the Veteran's diabetes mellitus, type II, requires that his activities be regulated. 

Finally, the examiner should specify whether the Veteran's complications resulting from the diabetes and state whether and to what extent they affect his activity level.  Any and all opinions must be accompanied by a complete rationale.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




